UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2394


In re: JAMONE SMITH,

                    Petitioner.



              On Petition for Writ of Mandamus. (1:10-cr-00314-WDQ-1)


Submitted: January 22, 2019                                       Decided: January 24, 2019


Before MOTZ, KEENAN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jamone Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jamone Smith petitions for a writ of mandamus, alleging that the district court has

improperly denied his request for release from his commitment pursuant to 18 U.S.C.

§ 4246 (2012). He seeks an order from this court directing the district court to release

him, with or without conditions. “[M]andamus is a drastic remedy that should only be

used in extraordinary circumstances and may not be used as a substitute for appeal.” In

re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007). We issue a writ of

mandamus only when the petitioner has no other adequate means to attain the relief

desired, the petitioner shows that his right to issuance of the writ is clear and

undisputable, and the court deems the writ appropriate under the circumstances. In re

Murphy Brown, LLC, 907 F.3d 788 (4th Cir. 2018). Smith has not met this burden.

Accordingly, we grant leave to proceed in forma pauperis and deny the mandamus

petition. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                    PETITION DENIED




                                           2